Exhibit 2.1 AGREEMENT AND PLAN OF MERGER dated as of November 18, 2007 by and among MIDDLEBY MARSHALL INC. (“Parent”), NEW CARDINAL ACQUISITION SUB INC. (“Merger Sub”) NEW STAR INTERNATIONAL HOLDINGS, INC. (the “Company”) and WESTON PRESIDIO CAPITAL IV, L.P. (the “Equityholders’ Representative”) TABLE OF CONTENTS Page ARTICLE I. DEFINITIONS 4 SECTION 1.1 Certain Definitions 4 SECTION 1.2 Certain Additional Definitions 11 ARTICLE II. THE MERGER 13 SECTION 2.1 The Merger 13 SECTION 2.2 Effects of the Merger 13 SECTION 2.3 Closing 13 SECTION 2.4 Effective Time 13 SECTION 2.5 Certificate of Incorporation and Bylaws; Directors and Officers 13 SECTION 2.6 Conversion of Securities 14 SECTION 2.7 Treatment of Company Options 15 SECTION 2.8 Post-Closing Purchase Price Adjustment 15 ARTICLE III. EXCHANGE OF COMPANY CERTIFICATES 17 SECTION 3.1 Exchange of Company Certificates 17 SECTION 3.2 Dissenting Shares 18 SECTION 3.3 No Further Ownership Rights in Shares of Company Capital Stock; Closing of Company Transfer Books 19 SECTION 3.4 Withholding Rights 19 ARTICLE IV. REPRESENTATIONS AND WARRANTIES OF THE COMPANY 19 SECTION 4.1 Authority 20 SECTION 4.2 Organization; Subsidiaries 20 SECTION 4.3 Company Capital Stock 21 SECTION 4.4 Conflicts 22 SECTION 4.5 Consents, Approvals, Etc. 22 SECTION 4.6 Financial Statements 22 SECTION 4.7 Undisclosed Liabilities 23 SECTION 4.8 Certain Changes or Events 23 SECTION 4.9 Tax Matters 24 SECTION 4.10 Litigation and Governmental Orders 26 SECTION 4.11 Compliance with Laws 26 SECTION 4.12 Permits 26 SECTION 4.13 Tangible Property 26 SECTION 4.14 Proprietary Rights and Technology 27 SECTION 4.15 Certain Contracts 28 SECTION 4.16 Employee Benefit Matters 29 SECTION 4.17 Labor Matters 31 SECTION 4.18 Environmental Matters 31 SECTION 4.19 Related Party Transactions 31 SECTION 4.20 Brokers 32 SECTION 4.21 Inventory 32 SECTION 4.22 Accounts Receivable 32 SECTION 4.23 Suppliers, Distributors and Customers 32 1 SECTION 4.24 Insurance Policies 32 SECTION 4.25 Product Liability 33 SECTION 4.26 No Other Representations or Warranties 33 ARTICLE V. REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB 33 SECTION 5.1 Authority 33 SECTION 5.2 Organization 34 SECTION 5.3 Conflicts 34 SECTION 5.4 Consents, Approvals, Etc. 34 SECTION 5.5 Due Diligence Investigation 34 SECTION 5.6 Brokers 35 SECTION 5.7 No Prior Activities 35 SECTION 5.8 Financing 35 ARTICLE VI. REPRESENTATIONS AND WARRANTIES OF THE EQUITYHOLDERS 36 SECTION 6.1 Authorization 36 SECTION 6.2 Ownership 36 SECTION 6.3 No Conflicts 36 ARTICLE VII. ADDITIONAL AGREEMENTS 37 SECTION 7.1 No Solicitation 37 SECTION 7.2 Conduct of the Company Prior to the Effective Time 37 SECTION 7.3 Access to Information 39 SECTION 7.4 Confidentiality 40 SECTION 7.5 Efforts; Consents; Regulatory and Other Authorizations 40 SECTION 7.6 Further Action 41 SECTION 7.7 Indemnification; Directors’ and Officers’ Insurance 41 SECTION 7.8 Employee Benefit Matters 41 SECTION 7.9 Provision Respecting Legal Representation 42 SECTION 7.10 Tax Matters 42 SECTION 7.11 Disclosure Schedules; Supplementation and Amendment of Schedules 43 SECTION 7.12 Real Estate Matters 43 SECTION 7.13 FIRPTA Certificate 43 SECTION 7.14 Termination of Affiliate Agreements 43 SECTION 7.15 Financing. 43 SECTION 7.16 Pay-Off Letter 44 SECTION 7.17 Maplewood Insurance Policy 45 ARTICLE VIII. CONDITIONS TO CLOSING 45 SECTION 8.1 Conditions to Obligations of the Company 45 SECTION 8.2 Conditions to Obligations of Parent and Merger Sub 46 ARTICLE IX. TERMINATION, AMENDMENT AND WAIVER 47 SECTION 9.1 Termination 47 SECTION 9.2 Effect of Termination 48 ARTICLE X. INDEMNIFICATION 49 SECTION 10.1 Survival of Representations 49 SECTION 10.2 Right to Indemnification 49 SECTION 10.3 Limitations on Liability 50 2 SECTION 10.4 Defense of Third-Party Claims 51 SECTION 10.5 Subrogation 52 SECTION 10.6 Limitation on Damages 52 SECTION 10.7 Characterization of Indemnification Payments 52 ARTICLE XI. GENERAL PROVISIONS 52 SECTION 11.1 Equityholders’ Representative 52 SECTION 11.2 Expenses 54 SECTION 11.3 Costs and Attorneys’ Fees 54 SECTION 11.4 Notices 54 SECTION 11.5 Public Announcements 55 SECTION 11.6 Interpretation 55 SECTION 11.7 Severability 56 SECTION 11.8 Entire Agreement 56 SECTION 11.9 Assignment 56 SECTION 11.10 No Third-Party Beneficiaries 56 SECTION 11.11 Waivers and Amendments 56 SECTION 11.12 Governing Law; Consent to Jurisdiction 57 SECTION 11.13 Waiver of Jury Trial 57 SECTION 11.14 Exclusivity of Representations and Warranties 57 SECTION 11.15 Equitable Remedies 57 SECTION 11.16 Counterparts 58 SECTION 11.17 Time is of the Essence 58 EXHIBITS Exhibit A–Certificate of Merger Exhibit B–Escrow Agreement Exhibit C–Sample Maplewood Insurance Binder SCHEDULES Schedule 1–Holders of Company Capital Stock and Company Options Schedule 1.1(a)–Company Debt Schedule 1.1(b)–Sample Calculation of Closing Net Working Capital Amount Schedule 1.1(c)–Specified Accounting Principles Schedule 8.2(i)–Consents 3 AGREEMENT AND PLAN OF MERGER THIS AGREEMENT AND PLAN OF MERGER (this “Agreement”) is made and entered into as of November 18, 2007 by and among Middleby Marshall Inc., a Delaware corporation (“Parent”), New Cardinal Acquisition Sub Inc., a Delaware corporation and a wholly-owned subsidiary of Parent (“Merger Sub”), New Star International Holdings, Inc., a Delaware corporation (the “Company”), and Weston Presidio Capital IV, L.P., as the Equityholders’ Representative. WHEREAS, the respective Boards of Directors of Parent, Merger Sub and the Company have each determined that the merger of Merger Sub with and into the Company (the “Merger”) is advisable and in the best interests of their respective stockholders, and such Boards of Directors have approved the Merger, upon the terms and subject to the conditions set forth in this Agreement, pursuant to which each share of common stock, par value $0.001 per share of the Company (the “Company Common Stock”), and each share of Series A Convertible Preferred Stock, par value $0.001 per share of the Company (the “Company Preferred Stock”), issued and outstanding immediately prior to the Effective Time, other than shares owned or held directly or indirectly by Parent or the Company and other than Dissenting Shares shall be converted into the right to receive the consideration set forth in this Agreement; WHEREAS, immediately following the execution and delivery of this Agreement, the respective Boards of Directors of Merger Sub and the Company shall present this Agreement for adoption by the respective stockholders of Merger Sub and the Company, and such stockholders shall adopt this Agreement, thereby approving the Merger and the other transactions contemplated by this Agreement; WHEREAS, the Persons listed on Schedule 1 hereto are the record owners of (i) all of the issued and outstanding shares of capital stock of the Company; (ii) all of the outstanding options to purchase capital stock of the Company and (iii) all of the outstanding shares of restricted stock of the Company (as defined herein, the Equityholders), in each case in the respective amounts set forth opposite their names on Schedule 1 hereto; WHEREAS, as an inducement and condition to Parent and Merger Sub entering into this Agreement, Parent, Merger Sub and Weston Presidio Capital IV, L.P. are entering into a support agreement pursuant to which, among other things, Weston Presidio Capital IV, L.P. has agreed to vote in favor of the adoption of this Agreement; and WHEREAS, Parent, Merger Sub and the Company desire to make certain representations, warranties, covenants and agreements in connection with the transactions contemplated by this Agreement and also prescribe various conditions to the transactions contemplated by this Agreement. AGREEMENT NOW, THEREFORE, in consideration of the foregoing premises, the mutual covenants, promises and agreements hereinafter set forth, the mutual benefits to be gained by the performance thereof, and for other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged and accepted, the parties to this Agreement, intending to be legally bound, hereby agree as follows: ARTICLE I. DEFINITIONS SECTION 1.1Certain Definitions.As used in this Agreement, the following terms shall have the following respective meanings: 4 “Acquired Companies” means, collectively, the Company and each of its Subsidiaries. “Acquisition Proposal” means, other than the transactions contemplated by this Agreement, any offer, proposal or inquiry relating to, or any Person’s indication of interest in, (i) the sale, license, disposition or acquisition of all or substantially all of the assets of the Acquired Companies, taken as a whole, (ii) the issuance, disposition or acquisition of (a) capital stock or other equity securities of the Company (other than in connection with the exercise of any Company Option) representing at least a majority of the outstanding Company Capital Stock, (b) any subscription, option, call, warrant, preemptive right, right of first refusal or any other right (whether or not exercisable) to acquire capital stock or other equity securities of the Company (other than the grant of Company Options to newly hired employees of the Company in the ordinary course of business consistent with past practices) representing at least a majority of the outstanding Company Capital Stock, or (c) securities, instruments or obligations that are or may become convertible into or exchangeable for capital stock or other equity securities of the Company representing at least a majority of the outstanding Company Capital Stock, or (iii) any merger, consolidation, business combination, reorganization or similar transaction involving the Company in which the current holders of Company Capital Stock would no longer hold at least a majority of the outstanding Company Capital Stock as a result of such transaction. “Action” means any claim, action, suit or proceeding, arbitral action, governmental inquiry, criminal prosecution or other investigation. “Affiliate” means, when used with respect to a specified Person, another Person that either directly or indirectly, through one or more intermediaries, controls, is controlled by, or is under common control with, the specified Person. “Aggregate Exercise Price” means the sum of all of the exercise prices for all Company Options (whether vested or unvested) that are outstanding and have not been exercised prior to the Effective Time. “Applicable Percentage” means, with respect to any Equityholder, a ratio, expressed as a percentage (rounded to four decimal places), equal to (x) the sum of (i) the aggregate number of shares of Company Common Stock held by such holder immediately prior to the Effective Time, plus (ii) the aggregate number of shares of Company Common Stock issuable upon the exercise in full of all Company Options (whether vested or unvested) of such holder that are outstanding and have not been exercised prior to the Effective Time, plus (iii) the aggregate number of shares of Company Common Stock held by such holder issuable upon the conversion of all shares of Company Preferred Stock held by such holder, divided by (y) the Fully Diluted Common Number. “Business” means the business and operations of the Acquired Companies, as conducted as of the date of this Agreement. “Business Day” means any day that is not a Saturday, Sunday or other day on which banks are required or authorized by Law to be closed in New York, New York or St. Louis, Missouri. “Cash” means cash and Cash Equivalents determined in accordance with GAAP, using the policies, conventions, methodologies and procedures used by the Company in preparing the Company Financial Statements. “Cash Equivalents” means investment securities with original maturities of ninety (90) days or less and credit card receivables that are readily collectible into cash. 5 “Cleanup” means all actions required by applicable Law to: (1) cleanup, remove, treat or remediate Hazardous Materials in the indoor or outdoor environment; (2) prevent the Release of Hazardous Materials so that they do not migrate, endanger or threaten to endanger public health or welfare or the indoor or outdoor environment; (3) perform pre-remedial studies and investigations and post-remedial monitoring and care; or (4) respond to any government requests for information or documents in any way relating to cleanup, removal, treatment or remediation or potential cleanup, removal, treatment or remediation of Hazardous Materials in the indoor or outdoor environment. “Closing Cash” means the aggregate amount of all Cash of the Company as of the close of business on the Closing Date. “Closing Debt” means the aggregate principal amount of, and accrued interest on, all Debt of the Acquired Companies as of the close of business on the Closing Date.Schedule 1.1(a) sets forth the Closing Debt as if the Closing occurred on the Balance Sheet Date. “Closing Net Working Capital Amount” means (i) the aggregate dollar amount of all assets properly characterized as current assets of the Acquired Companies under GAAP (but excluding Cash, prepaid Company Transaction Expenses and deferred Taxes), less (ii) the aggregate dollar amount of all liabilities properly characterized as current liabilities of the Acquired Companies under GAAP (but excluding Closing Debt, Unpaid Company Transaction Expenses and deferred Taxes), in the case of each of clause (i) and clause (ii), as of the close of business on the Closing Date and calculated in accordance with the Specified Accounting Principles. Schedule 1.1(b) sets forth the Closing Net Working Capital Amount as if the Closing occurred on the Balance Sheet Date. “Code” means the Internal Revenue Code of 1986, as amended, and any successor Law. “Company Capital Stock” means the Company Common Stock and the Company Preferred Stock. “Company Employee” means each employee of the Acquired Companies. “Company Option Plan” means the New Star International Holdings 2003 Restricted Stock and Non-Qualified Stock Option Plan. “Company Options” means all outstanding options to purchase or otherwise acquire shares of Company Common Stock, whether vested or unvested, granted pursuant to the Company Option Plan or pursuant to individual stock option agreements. “Company Transaction Expenses” means (i)the fees and disbursements payable by the Company to Harris Williams referenced in Section 4.20; (ii) the fees and disbursements payable by the Company to Beechtree Capital Partners pursuant to (A) that certain Consulting and Financial Advisory Agreement, dated as of May 13, 2003, by and among Beechtree Capital Partners, the Company and Star Manufacturing International, Inc. and (B) that certain Termination Agreement, dated September 20, 2007, by and among Beechtree Capital Partners, the Company and Star Manufacturing International, Inc., (iii) the bonus payments payable by the Company pursuant to Section 5(b) of each of the Change in Control Agreements, dated as of September 14, 2007, that are identified on Section 4.16(a) of the Company Disclosure Schedule, (iv) the fees and disbursements payable to legal counsel or accountants of the Acquired Companies that are payable by the Acquired Companies in connection with the transactions contemplated by this Agreement; and (v) all other miscellaneous expenses or costs, in each case, incurred by the Acquired Companies in connection with the transactions contemplated by this Agreement; provided, however, that the foregoing clauses (iv) and (v) shall not include any fees, expense or disbursements incurred by Parent, or by the Surviving Corporation which are on behalf of Parent, including without limitation, the fees and expenses of Parent’s attorneys, accountants and other advisors. 6 “Confidentiality Agreement” means the letter agreement between Harris Williams, on behalf of the Company, and an Affiliate of Parent, dated as of June 28, 2007. “Contract” means any legally binding contract, agreement, indenture, note, bond, loan, instrument, lease, license, purchase and sales order, conditional sales contract, mortgage or other arrangement, whether written or oral, including any and all amendments and modifications thereto. “Damages” means any liabilities, losses, damages, penalties, fines, costs or expenses (including reasonable attorneys fees and expenses and reasonable expenses of other professionals). “Debt” means both the current and long-term portions of any amount owed (including unpaid interest or premium thereon), without duplication, (i) in respect of borrowed money, (ii) in respect of capitalized lease obligations, (iii) in respect of obligations evidenced by bonds, debentures, notes or other similar instruments; (iv) in respect of obligations issued or assumed as the deferred purchase price of property, conditional sale obligations and obligations under any title retention agreement, in each case to the extent the purchase price is due more than six (6) months from the date of the obligation; (v) in respect of obligations for the reimbursement of any obligor for amounts drawn on any letter of credit, banker’s acceptance or similar transaction; (vi) guarantees of obligations of the type described in clauses (i) and (v); (vii) in respect of obligations of the type referred to in clauses (i) through (v) which are secured by an Encumbrance (other than a Permitted Encumbrance) on any property or asset of the Acquired Companies, the amount of such obligation being deemed to be the lesser of the fair market value of such property or asset or the amount of the obligation; and (viii) in respect of any amendment, supplement, modification, deferral, renewal, extension, refunding or refinancing of any liability of the types referred to in clauses (i) through (vii); provided, however, that notwithstanding the foregoing, Debt shall not be deemed to include any accounts payable incurred in the ordinary course of business or any obligations under undrawn letters of credit. “Defect” means a defect in the design or manufacture of a product, or the failure to warn of the existence of any such defect. “DGCL” means the General Corporation Law of the State of Delaware. “Encumbrance” means any security interest, pledge, mortgage, lien, charge, claim, easement, encumbrance, lease, covenant, right of others, reservation, adverse claim of ownership or use, restriction on transfer (such as a right of first refusal or other similar rights), encroachment or restriction on use, defect of title or other similar encumbrance. “Environmental Claim” means any Action or other written notice by any Person alleging liability (including, without limitation, potential liability for investigatory costs, Cleanup costs, governmental response costs, natural resources damages, property damages, personal injuries, or penalties) arising out of, based on or resulting from (a) any Hazardous Materials Activity, (b) the presence, release or threatened release of any Hazardous Materials, or (c) circumstances forming the basis of any violation, or alleged violation, of any Environmental Law. “Environmental Law” means any Law pertaining to pollution, the protection of human health or the environment, and land use, air, soil, surface water, groundwater (including the protection, cleanup, removal, remediation or damage thereof). 7 “Equityholder” means any holder of Company Capital Stock or Company Options listed on Schedule 1 hereto that has not perfected its appraisal rights pursuant to Section 3.2. “ERISA” means the Employee Retirement Income Security Act of 1974, as amended, any successor statute thereto, and the rules and regulations promulgated thereunder. “Fully Diluted Common Number” shall equal (i) the aggregate number of shares of Company Common Stock issued and outstanding immediately prior to the Effective Time, plus (ii) the aggregate number of shares of Company Common Stock issuable upon the exercise in full of all Company Options (whether vested or unvested) that are outstanding and have not been exercised prior to the Effective Time, plus (iii) the aggregate number of shares of Company Common Stock issuable upon the conversion of all Company Preferred Stock issued and outstanding immediately prior to the Effective Time, less (iv) the aggregate number of shares of Company Common Stock, if any, to be cancelled at the Effective Time pursuant to Section 2.6(a). “Fundamental Representation” means a representation or warranty made by an Equityholder in Article VI or by the Company in Section4.1, 4.2 or 4.3. “GAAP” means generally accepted accounting principles in the United States. “Governmental Authority” means any government, any governmental entity, commission, board, regulatory or administrative authority, agency or self regulatory organization, and any court, tribunal or judicial or arbitral body, whether federal, state, county, local or foreign, and any instrumentality of any of the foregoing. “Governmental Order” means any order, judgment, injunction or decree issued, promulgated or entered by any Governmental Authority of competent jurisdiction. “Harris Williams” means Harris Williams & Co. “Hazardous Material” means any material or substance that is prohibited or regulated by any Environmental Law based upon its toxic, dangerous, caustic or deleterious characteristics. “Hazardous Materials Activity” means the handling, transportation, transfer, recycling, storage, use, treatment, removal, remediation, release, disposal, arrangement for disposal, exposure of others to, or distribution of any Hazardous Material. “HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended, any successor statute thereto, and the rules and regulations promulgated thereunder. “IRS” means the United States Internal Revenue Service, and any successor agency thereto. “Knowledge of the Company” or “known to the Company” and any other phrases of similar import means, with respect to any matter in question relating to the Acquired Companies, the knowledge that Frank Ricchio, Mike Barber and Tim Gaskill would reasonably be expected to have, after due inquiry. “Law” means any federal, state, county, local or foreign statute, law, ordinance, common law, Governmental Order or regulation or code of any Governmental Authority of competent jurisdiction. 8 “Liability” means any and all debts, liabilities and obligations of any kind or nature, whether accrued or fixed, absolute or contingent, matured or unmatured, or determined or determinable. “Material Adverse Effect” means any change event, circumstance, development occurrence or effect that individually or taken together with any other change event, circumstance, development occurrence or effect is, or would reasonably be expected to be, materially adverse to the business, operations, condition (financial or otherwise) properties, assets, liabilities or results of operations of the Acquired Companies, taken as a whole or prevent or materially delay the consummation of the transactions contemplated by this Agreement; provided, however, that none of the following shall be deemed, either alone or in combination, to constitute, and no change, event, circumstance, development, occurrence or effect arising from or attributable or relating to any of the following shall be taken into account in determining whether there has been a Material Adverse Effect: (i) the negotiation (including activities relating to due diligence), execution, delivery, public announcement or pendency of this Agreement or any of the transactions contemplated herein or any actions taken in compliance herewith, including the impact thereof on the relationships of any Acquired Company with customers, suppliers, distributors, consultants, employees or independent contractors or other third parties with whom any Acquired Company has any relationship; (ii) conditions generally affecting the industries in which any Acquired Company operates or participates, the U.S. economy or financial markets or any foreign markets or any foreign economy or financial markets in any location where any Acquired Company has material operations or sales, except to the extent any such condition has a disproportionate effect on the Acquired Companies relative to other Persons principally engaged in the same industry as the Acquired Companies; (iii)the taking of any action required by this Agreement, or otherwise taken with the written consent of Parent; (iv) any breach by Parent or Merger Sub of this Agreement or the Confidentiality Agreement; (v) any change in GAAP or applicable Laws (or interpretation thereof) after the date of this Agreement; (vi) any acts of God, calamities, acts of war or terrorism, or national or international political or social conditions, except to the extent any such condition has a disproportionate effect on the Acquired Companies relative to other Persons principally engaged in the same industry as the Acquired Companies; (vii) any action required to be taken under applicable Laws, including any actions taken or required to be taken by any Acquired Company in order to obtain any approval or authorization for the consummation of the Merger under applicable antitrust or competition Laws; or (viii) any failure in and of itself (as distinguished from any change or effect giving rise to or contributing to such failure) by any Acquired Company to meet any projections or forecasts for any period. “Permit” means any license, approval, authorization, consent, franchise or permit with or issued by any Governmental Authority which has been issued or granted in connection with the operation of the Business or is owned or used by any Acquired Company. “Permitted Encumbrances” means (i) all statutory or other liens for current Taxes which are not yet due and payable or Taxes the validity of which are being contested in good faith by appropriate proceedings and for which a reserve has been established in accordance with GAAP; (ii) all landlords’, workmen’s, repairmen’s, warehousemen’s and carriers’ liens and other similar liens imposed by Law, incurred in the ordinary course of business; (iii) all pledges or deposits in connection with workers compensation, unemployment insurance and other social security legislation; (iv) Encumbrances that will be released and discharged at or prior to the Closing; (v) Encumbrances identified on title policies or preliminary title reports or other documents or writings included in the public records; and (vi) all other Encumbrances of any type which do not materially detract from the value of, or materially interfere with, the present use and enjoyment of the asset or property subject thereto or affected thereby. “Person” means any individual, general or limited partnership, firm, corporation, limited liability company, association, trust, unincorporated organization or other entity. 9 “Proprietary Rights” means all intellectual property rights of any kind or nature, including all U.S. and foreign (i) patents and patent applications, patent disclosures, and all related continuations, continuations-in-part, divisionals, reissues, re-examinations, substitutions, and extensions thereof, (ii) trademarks, registered trademarks, service marks, registered service marks, trade dress, logos, trade names and corporate names and the goodwill associated therewith, (iii) copyrights, (iv) computer programs and software, (v) trade secrets and all other confidential information, know-how, inventions, proprietary processes, formulae, models, and methodologies, (vi) registrations and applications for registration for the foregoing; and (vii) URL and domain name registrations. “Related Party” means:(i) each Equityholder; (ii) each individual who is an officer or director of any Acquired Company; (iii) each Affiliate of any of the Persons referred to in clauses (i) or (ii) above; (iv) any trust or other Person (other than the Company) in which any one of the individuals referred to in clauses (i), (ii) and (iii) above holds (or in which more than one of such individuals collectively hold), beneficially or otherwise, a material voting, proprietary or equity interest. “Specified Accounting Principles” means those policies, conventions, methodologies and procedures set forth on Schedule 1.1(c). “Subsidiary” means with respect to any entity, that such entity shall be deemed to be a “Subsidiary” of another Person if such other Person directly or indirectly owns, beneficially or of record, (a) an amount of voting securities of other interests in such entity that is sufficient to enable such Person to elect at least a majority of the members of such entity’s board of directors or other governing body, or (b) at least a majority of the outstanding equity interests of such entity. “Targeted Net Working Capital Amount” means $12,990,000. “Tax” or “Taxes” means any and all taxes, assessments, levies, tariffs, imposts, duties or other charges or impositions in the nature of a tax (together with any all interest, penalties, additions to tax and additional amounts imposed with respect thereto) imposed by any Governmental Authority, including income, estimated income, gross receipts, profits, business, license, occupation, franchise, capital stock, real or personal property, sales, use, transfer, value added, employment or unemployment, social security, disability, alternative or add-on minimum, customs, excise, stamp, environmental, commercial rent and withholding taxes, whether computed on a separate, consolidated, unitary, combined or any other basis. “Tax Return” means any return (including any information return), report, statement, declaration, schedule, notice, form, election, estimated Tax filing, claim for refund or other document (including any attachments thereto and amendments thereof) filed with or submitted to, or required to be filed with or submitted to, any Governmental Authority with respect to any Tax. “Technology” means tangible embodiments of Proprietary Rights, including know-how and works of authorship. “Transfer Taxes” means any and all transfer, documentary, sales, use, gross receipts, stamp, registration, value added, recording, escrow and other similar Taxes and fees (including any penalties and interest) incurred in connection with the transactions contemplated by this Agreement (including any real property or leasehold interest transfer or gains tax and any similar Tax). “Treasury Regulations” and “Treasury Regulation” means the income tax regulations promulgated under the Code, as such regulations may be amended from time to time. 10 “Unpaid Company Transaction Expenses” means Company Transaction Expenses, but only to the extent they have not been paid by the Company in Cash on or prior to the close of business on the Closing Date and have, accordingly, not reduced the Closing Cash. SECTION 1.2Certain Additional Definitions.As used in this Agreement, the following terms shall have the respective meanings ascribed thereto in the respective sections of this Agreement set forth opposite each such term below: Term Section Accounting Firm 2.8(c) Adjusted Estimated Net Working Capital Amount 2.6(b) Agreement Preamble Alternative Financing 7.15(a) Balance Sheet Date 4.6 Certificate of Merger 2.4 Closing 2.3 Closing Balance Sheet 2.8(a) Closing Date 2.3 Closing Date Schedule 2.8(a) Company Preamble Company Benefit Plans 4.16(a) Company Bylaws 4.2(a) Company Certificate of Incorporation 4.2(a) Company Certificates 3.1(a) Company Common Stock Recitals Company Disclosure Schedule Article IV Company Financial Statements 4.6 Company Preferred Stock Recitals Company Stockholder Meeting/Consent 7.5(c) Credit Agreement 7.16 Current Balance Sheet 4.6 Debt Commitment Letter 5.8 Deductible 10.3(b) Dispute Notice 2.8(c) Dissenting Shares 3.2 Effective Time 2.4 Employee Benefits 7.8(b) Equityholder Indemnified Parties 10.2(c) Equityholders’ Disclosure Schedule Article VI Equityholders’ Representative 11.1(a) Equityholders’ Representative Expense Fund 3.1(a) Escrow Agent 3.1(a) Escrow Agreement 3.1(a) Escrow Fund 3.1(a) Estimated Closing Cash 2.8(a) Estimated Closing Debt 2.8(a) Estimated Net Working Capital Amount 2.8(a) Estimated Net Working Capital Deficit 2.6(b) Estimated Net Working Capital Surplus 2.6(b) Estimated Unpaid Company Transaction Expenses 2.8(a) Expert Calculations 2.8(c) 11 Expiration Date 10.1 Holder Group 7.9 Indemnitee 10.4(a) Indemnitor 10.4(a) Lease 4.13(a) Leased Real Property 4.13(a) Listed Contract 4.15(a) Maplewood Policy 7.17 Merger Recitals Merger Consideration 2.6(b) Merger Sub Preamble Optionholder 2.7 Option Payment 2.7 Owned Real Property 4.13(a) Parent Preamble Parent Indemnified Parties 10.2(a) Per Share Common Merger Consideration 2.6(b) Per Share Merger Consideration 2.6(c) Per Share Preferred Merger Consideration 2.6(c) Pre-Closing Period 7.1 Real Property 4.13(a) Required Company Stockholder Vote 4.1 Review Period 2.8(c) Surviving Corporation 2.1 Third-Party Claim 10.4(a) Working Capital Shortfall 2.8(d) 12 ARTICLE II. THE MERGER SECTION 2.1The Merger.Upon the terms and subject to the conditions of this Agreement, and in accordance with the DGCL, Merger Sub shall be merged with and into the Company at the Effective Time.Following the Merger, the separate corporate existence of Merger Sub shall cease, and the Company shall continue as the surviving corporation (the “Surviving Corporation”) and shall succeed to and assume all the rights and obligations of Merger Sub in accordance with the DGCL. SECTION 2.2Effects of the Merger.At and after the Effective Time, the Merger shall have the effects set forth in the DGCL, this Agreement and the Certificate of Merger (as defined below). SECTION 2.3Closing. The closing of the transactions contemplated by this Agreement (the “Closing”) shall take place at 9:00 a.m. at the offices of Latham & Watkins LLP, 140 Scott Drive, Menlo Park, California on a date to be mutually agreed to by the parties hereto, which date shall be no later than three (3) Business Days after the satisfaction or waiver of the last of the conditions set forth in Article VIII to be satisfied or waived (other than those conditions to be satisfied at the Closing, but subject to the satisfaction or waiver of those conditions), or at such other time, date and location as the parties hereto agree in writing (such date hereinafter, the “Closing Date”). SECTION 2.4Effective Time. Contemporaneously with or as promptly as practicable after the Closing, Parent and the Company shall cause to be filed with the Secretary of State of the State of Delaware a properly executed certificate of merger conforming to the requirements of the DGCL and in the form attached hereto as Exhibit A, executed in accordance with the relevant provisions of the DGCL (the “Certificate of Merger”). The Merger shall become effective when the Certificate of Merger is accepted for recording by the Secretary of State of the State of Delaware (the “Effective Time”). SECTION 2.5Certificate of Incorporation and Bylaws; Directors and Officers. (a)At the Effective Time and without any further action on the part of the Company or Merger Sub, the Company Certificate of Incorporation shall be amended to read in its entirety as the certificate of incorporation of Merger Sub reads as in effect immediately prior to the Effective Time, until thereafter changed or amended as provided therein or by applicable Law, provided, that such certificate of incorporation shall reflect as of the Effective Time “New Star International Holdings, Inc.” as the name of the Surviving Corporation.The Bylaws of Merger Sub, as in effect immediately prior to the Effective Time, shall be the Bylaws of the Surviving Corporation until thereafter changed or amended as provided therein or by the Certificate of Incorporation and applicable Law. (b)The directors of Merger Sub immediately prior to the Effective Time shall be the directors of the Surviving Corporation as of the Effective Time, until the earlier of their resignation or removal or otherwise ceasing to be a director or until their respective successors are duly elected and qualified, as the case may be. (c)The officers of the Company immediately prior to the Effective Time shall be the officers of the Surviving Corporation as of the Effective Time, until the earlier of their resignation or removal or otherwise ceasing to be an officer or until their respective successors are duly elected and qualified, as the case may be. 13 SECTION 2.6Conversion of Securities.At the Effective Time, by virtue of the Merger and without any action on the part of the holder of any shares of Company Capital Stock or any shares of capital stock of Merger Sub: (a)Each share of Company Capital Stock that is held in the treasury of the Company and each share of Company Capital Stock owned by Parent, Merger Sub or any other wholly-owned subsidiary of Parent shall be canceled and retired and no consideration shall be delivered in exchange therefor. (b)Subject to Section 2.8, Section 3.1 and Article X, each share of Company Common Stock issued and outstanding immediately prior to the Effective Time (other than shares of Company Common Stock to be canceled in accordance with Section 2.6(a) and other than Dissenting Shares) shall be converted at the Effective Time into the right to receive an amount in cash (adjusted to the nearest whole cent), without interest, equal to the quotient of (i) (1) $188,000,000 (One Hundred Eighty Eight Million Dollars) (the “Merger Consideration”), plus (2) the Closing Cash, plus (3) the Aggregate Exercise Price, plus (4) fifty percent (50%) of the amount, if any, by which the Estimated Net Working Capital Amount exceeds the Targeted Net Working Capital Amount (such result, the “Estimated Net Working Capital Surplus”) less (5) the sum of (x) Unpaid Company Transaction Expenses, plus (y) all Debt of the Company outstanding on the close of business on the Closing Date, plus (z) fifty percent (50%) of the amount, if any, by which the Targeted Net Working Capital Amount exceeds the Estimated Net Working Capital Amount (such result, the “Estimated Net Working Capital Deficit”), divided by (ii) the Fully Diluted Common Number (such result, the “Per Share Common Merger Consideration”).All such shares of Company Common Stock, when so converted, shall no longer be outstanding and shall automatically be canceled and retired, and each holder of a Company Certificate representing any such shares of Company Common Stock shall cease to have any rights with respect thereto, except the right to receive, subject to Section 2.8, Section 3.1 and Article X, the Per Share Common Merger Consideration with respect to such shares of Company Common Stock upon the surrender of such certificate in accordance with Section 3.1.The Targeted Net Working Capital Amount (A) plus the Estimated Net Working Capital Surplus, if any, or (B) less the Estimated Net Working Capital Deficit, if any, shall be referred to in this Agreement as the “Adjusted Estimated Net Working Capital Amount.” (c)Subject to Section 2.8, Section 3.1 and Article X, each share of Company Preferred Stock issued and outstanding immediately prior to the Effective Time (other than Dissenting Shares) shall be converted at the Effective Time into the right to receive an amount in cash (adjusted to the nearest whole cent), without interest, equal to (i) the number of shares of Company Common Stock into which such share of Company Preferred Stock would have been convertible immediately prior to the Effective Time, multiplied by (ii) the Per Share Common Merger Consideration (the “Per Share Preferred Merger Consideration,” and together with the Per Share Common Merger Consideration, the “Per Share Merger Consideration”).All such shares of Company Preferred Stock, when so converted, shall no longer be outstanding and shall automatically be canceled and retired, and each holder of a Company Certificate representing any such shares of Company Preferred Stock shall cease to have any rights with respect thereto, except the right to receive, subject to Section 2.8, Section 3.1 and Article X, the Per Share Preferred Merger Consideration with respect to such shares of Company Preferred Stock upon the surrender of such certificate in accordance with Section 3.1. (d)Each issued and outstanding share of the capital stock of Merger Sub shall be converted into and become as of the Effective Time one (1) fully paid and nonassessable share of common stock, par value $0.001 per share, of the Surviving Corporation. 14 SECTION 2.7Treatment of Company Options.Subject to Section 2.8, Section 3.1 and Article X, at the Effective Time, each Company Option that is outstanding as of the Effective Time (whether then vested or unvested) and that has not been exercised prior to the Effective Time shall be cancelled in consideration of payment to the holder thereof (each, an “Optionholder”) of an amount in cash equal to the product obtained by multiplying (i) the aggregate number of shares of Company Common Stock issuable upon the exercise of each unexercised Company Option held by such Optionholder as of immediately prior to the Effective Time, by (ii) the excess, if any, of (x) the Per Share Common Merger Consideration less (y) the exercise price per share of such Company Option (such amount an “Option Payment”).Prior to the Effective Time, the Company shall take all necessary actions, including providing any required notice to Optionholders, necessary to effect the transactions described in this Section 2.7 pursuant to the terms of the Company Option Plan and any agreement evidencing a Company Option. SECTION 2.8Post-Closing Purchase Price Adjustment. (a)Estimated Purchase Price.Not later than three days before the Closing, the Company shall deliver to Parent and the Equityholders’ Representative a certificate of the Company executed on its behalf by the Chief Financial Officer of the Company that sets forth in reasonable detail the Company’s estimates of the Closing Net Working Capital Amount (the “Estimated Net Working Capital Amount”), Closing Cash (“Estimated Closing Cash”), Closing Debt (“Estimated Closing Debt”) and Unpaid Company Transaction Expenses (“Estimated Unpaid Company Transaction Expenses”), along with reasonable supporting detail therefor, such estimates to be prepared in accordance with GAAP, using the Specified Accounting Principles.Prior to Closing, the Company and Parent shall in good faith agree upon the calculation of the Estimated Net Working Capital Amount, Estimated Closing Cash, Estimated Closing Debt and Estimated Unpaid Company Transaction Expenses upon which the Per Share Merger Consideration to be paid at Closing shall be based. (b)Calculation. As promptly as practicable, but in no event later than 90 days following the Closing Date, the Surviving Corporation shall, at its expense, (i) cause to be prepared, in accordance with GAAP, using the policies, conventions, methodologies and procedures used by the Company in preparing the Company Financial Statements, an unaudited balance sheet of the Company on or prior to the close of business on the Closing Date, but which shall not reflect or give effect to the transactions occurring at the Closing (the “Closing Balance Sheet”), together with a statement (the “Closing Date Schedule”) setting forth in reasonable detail the Surviving Corporation’s calculation of the Closing Net Working Capital Amount, Closing Cash, Closing Debt and Unpaid Company Transaction Expenses and (ii) deliver to the Equityholders’
